DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 15-29 and 31-35 are pending and have been examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/31/22 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant's amendments with respect to the claim objections have been considered and are persuasive. The objections are withdrawn.



Applicant's arguments with respect to 35 USC 112f have been considered. Examiner clarifies that no rejection was made, but rather Applicant was merely put on notice that the claims were interpreted under 35 USC 112f. However, the claim is still interpreted under 35 USC 112f as the claim recites "wherein the system…is configured to perform…". See MPEP 2181 I.A.

Applicant's arguments and amendments with respect to 35 USC 101 have been considered but are not persuasive. In the non-final rejection, Examiner noted that the subject matter from claim 21 of adjusting the beamsteering and beam characteristics of the radar according to the objects would be sufficient to integrate the abstract idea into a practical application resulting the claims amounting to significantly more than the abstract idea. However, Applicant's amendments have instead amended the independent claims to include other subject matter from claim 21 (identifying at least one object in a field of view of the radar) that was not deemed as satisfying the requirements of 35 USC 101. Consequently, claims 15-20, 22-29 and 31-35 remain rejected under 35 USC 101, as detailed below.



Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "wherein the system…is configured to perform…" in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application  the system or tool is used to identify and label distinct objects that are depicted in three-dimensional (3-D) source images, such as point cloud datasets or images generated by active sensing devices and/or systems, e.g., lidar devices, radar devices, col. 20 lines 60-65 motion planner 60 may utilize any suitable type(s) of rules, algorithms, heuristic models, machine learning models). Both application 16781152 and Sachdeva disclose 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 22-29, and 31-35 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, specifically mental processes (specifically, simple data processing), without significantly more. The analysis below is with respect to independent claims 15 and 23.
	Regarding step 1 of the analysis, the claims are directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.

	Regarding step 2A – prong two of the analysis, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception. The claims do recite additional elements, such as the radar data being acquired from a radar, that the reduced data set is applied to a machine learning module, the processing unit, and the memory unit. However, these additional elements fail to provide any indication of integration into a practical application, such as: improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the 
	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, there are no additional elements deemed as insignificant extra-solution activity in step 2A that indicate the elements as unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Thus, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea.
	Further, the additional elements, if any, in dependent claims 16-20, 22 and 24-35 are not sufficient such that abstract idea is integrated into a practical application or that the claims amount to an inventive concept ("significantly more") than the abstract idea for the same reasons as the independent claims.

	Examiner notes that claim(s) 21 recites additional elements that do result in the claims integrating the abstract idea into a practical application of the exception and amounting to an inventive concept (aka "significantly more"), specifically the adjusting of beamsteering and beam characteristics of the radar according to the objects. Amending independent claim(s) 15 and 23 to include the subject matter of claim(s) 21 would be sufficient to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-29 and 31-35 are rejected under 35 USC 103 as being unpatentable over US20170316333 ("Levinson") in view of US20180335787 ("Zeng") and US10169680 ("Sachdeva").

Claim 15
Levinson discloses an object detection and classification method (abstract, claim 29: an object classification, a first location in the environment
acquiring radar data from a radar in an autonomous vehicle (0062 autonomous vehicle controller 347a is configured to receive camera data 340a, Lidar data 346a, and radar data 348a); 
filtering velocity data from the radar data to generate a reduced data set (0108 Data indicating objects with detected velocity at 2517 are optionally transmitted to the planner to enhance path planning decisions. Additionally, data from scanned differencing processor 2513 may be used to approximate locations of objects to form mapping of such objects (as well as optionally identifying a level of motion). In some examples, an occupancy grid map 2515 may be generated. Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties). Further to diagram 2500, image camera data from one or more cameras 2574 are used to classify blobs in blob classifier 2520, which also receives blob data 2524 from segmentation processor 2523. Segmentation processor 2510 also may receive raw radar returns data 2512 from one or more radars 2576 to perform segmentation at a radar segmentation processor 2514, which generates radar-related blob data 2516); 
applying the reduced data set to a machine learning module to generate a set of perceived object locations and classifications (0106 Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning. According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data 2354.); 
using the set of perceived object locations and classifications to generate a combined data set (0137 structures and constituent elements above, as well as their functionality, may be aggregated or combined with one or more other structures or elements. Alternatively, the elements and their functionality may be subdivided into constituent sub-elements, 0149 an inferred semantic classification may be associated with the subset of objects when the probability indicates a pattern, over the period of time, that the subset of objects will be positioned at the location in the region. At a stage 3714, the inferred sematic classification may be included in data representing objects disposed in the environment.); and 
applying the combined data set to a classifier to generate a set of object locations and classifications (0106 Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning. According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data 2354 claim 29: first object data comprising an object classification, a first location in the environment, and a first behavior, compare the first object data with reference classifications data associated with reference classifications, a reference classification comprising a reference object behavior at a reference location in the environment, determine a difference between the first object data and the reference classifications data; and determine an additional classification of the first object.).
Levinson fails to disclose the filtering of the velocity data results in generating a micro-doppler set; and combining the set of perceived object locations and classifications with the micro-doppler set to generate the combined data set. However, Levinson does disclose generating a set of object locations and classifications (0106). Furthermore, Zeng teaches a vehicle radar system that classifies objects (claim 1, 0041), including the filtering of the velocity data results in generating a micro-doppler set (0042 processor 130 classifies a cluster based upon the reference velocity associated with the cluster and the contour of the cluster. Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.); and combining the set of perceived object locations and classifications with the micro-doppler set to generate the combined data set (0042 processor 130 classifies a cluster based upon the reference velocity associated with the cluster and the contour of the cluster. Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).

	Additionally, Levinson fails to disclose identifying, via a perception module, at least one object in a field of view of the radar, that the filtering is done via a machine learning module and that the velocity data is of the at least one identified object. However, Levinson does disclose generating a set of object locations and classifications (0106). Furthermore, Sachdeva discloses a system of object detection for an autonomous vehicle with radar, including identifying, via a perception module, at least one object in a field of view of the radar, that the filtering is done via a machine learning module and that the velocity data is of the at least one identified object (col. 3 lines 10-20 the system or tool is used to identify and label distinct objects that are depicted in three-dimensional (3-D) source images, such as point cloud datasets or images generated by active sensing devices and/or systems, e.g., lidar devices, radar devices,  motion planner 60 may utilize any suitable type(s) of rules, algorithms, heuristic models, machine learning models). 
	Both Levinson and Sachdeva disclose autonomous vehicle object identification systems utilizing radar. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Levinson to include the teaching of Sachdeva since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Levinson and Sachdeva would have made obvious and resulted in the subject matter of the claimed invention, specifically identifying, via a perception module, at least one object in a field of view of the radar, and that the filtering is done via a machine learning module and that the velocity data is of the at least one identified object.

Claim 16
Levinson fails to disclose wherein the micro- doppler set comprises a set of velocities. However, Levinson does disclose velocity patterns of objects (0064). Furthermore, Zeng teaches wherein the micro- doppler set comprises a set of velocities (0042 processor 130 classifies a cluster based upon the reference velocity associated with the cluster and the contour of the cluster. Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).
	See prior art rejection of claim 15 for obviousness and reasons to combine.

Claim 17	
Levinson discloses wherein the reduced data set comprises a range, an azimuthal angle, an elevation angle and an intensity (0062 range, 0063 pitch value (e.g., an angle value), 0052 intensities of light).

Claim 18
Levinson discloses distinguishing stationary and moving objects in the set of object locations and classifications (0064 Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity,).

Claim 19
Levinson discloses determining whether to perform an action in the autonomous vehicle based on the distinguishing stationary and moving objects in the set of object locations and classifications (0064 Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface.).

Claim 20
Levinson discloses sending the set of object locations and classifications to a sensor fusion module in the autonomous vehicle (0066, 0067).

Claim 21
Levinson discloses adjusting beamsteering and beam characteristics of the radar according to the at least one identified object (0073 calibration by calibrator 409 may include intrinsic parameters of the sensors (e.g., optical distortion, beam angles, etc.) and extrinsic parameters. In some cases, calibrator 409 may be performed by maximizing a correlation between depth discontinuities in 3D laser data and edges of image data, as an example).

Claim 22
Levinson discloses wherein identifying the at least one object comprises classifying the object (0073 object classification).

Claim(s) 23 
Claim(s) 23 recite(s) subject matter similar to that/those of claim(s) 15 and is/are rejected under the same grounds.

Claim 24
Levinson discloses wherein the classifications are based on a set of classifiers to identify one or more detected objects (0106 classifier).

Claim 25
Levinson fails to disclose wherein the acquiring of the radar data further comprises identifying micro-doppler signatures of the radar data. However, Levinson does disclose movement signatures of the objects (0064 Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity,). Furthermore, Zeng teaches wherein the acquiring of the radar data further comprises identifying micro-doppler signatures of the radar data (0042 Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).
	See prior art rejection of claim 15 for obviousness and reasons to combine.

Claim 26
 Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity,). Furthermore, Zeng teaches wherein the system is adapted to use velocity and micro-doppler signatures as inputs (0042 Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).
	See prior art rejection of claim 15 for obviousness and reasons to combine.

Claim 27
Levinson discloses outputting a classifier (0106 includes a segmentation processor 2310, an object tracker 2330, and a classifier).

Claim 28
Levinson discloses wherein applying the reduced data set to generate a set of perceived object locations and classifications further comprises applying the reduced data set to a convolutional neural network (0095 machine learning techniques to empirically determine how best to respond to events having similar attributes based on previous requests for teleoperation assistance. At 1506, the first subset and the second subset of recommendations are combined to form a set of recommended courses of action for the autonomous vehicle. At 1508, representations of the set of recommended courses of actions may be presented visually on a display of a teleoperator computing device. At 1510, data signals representing a selection (e.g., by teleoperator) of a recommended course of action may be detected.).

Claim 29
Levinson discloses wherein the convolutional neural network is trained on sets of training data having an object location and object classification (0106 According to some embodiments, probabilistic estimations of object categories may be performed, such as classifying an object as a vehicle, bicyclist, pedestrian, etc. with varying confidences per object class. Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning. According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data 2354.)

Claim 31
Levinson discloses wherein the sets of training data are lidar training data or radar training data (0073 Lidar sensor, radar sensor, etc., may be calibrated relative to other sensors, as well as globally relative to the vehicle's reference frame…According to some embodiments, an off-line classification pipeline of off-line object classification 410 may be configured to pre-collect and annotate objects (e.g., manually by a human and/or automatically using an offline labeling algorithm), and may further be configured to train an online classifier (e.g., object classifier 444), which can provide real-time classification of object types during online autonomous operation.).

Claim 32
Levinson discloses wherein at least one of the perception module or the machine learning module comprises a convolutional neural network (0095 machine learning techniques to empirically determine how best to respond to events having similar attributes based on previous requests for teleoperation assistance. At 1506, the first subset and the second subset of recommendations are combined to form a set of recommended courses of action for the autonomous vehicle. At 1508, representations of the set of recommended courses of actions may be presented visually on a display of a teleoperator computing device. At 1510, data signals representing a selection (e.g., by teleoperator) of a recommended course of action may be detected., 0106).

Claim 33
Levinson discloses wherein the system is configured to generate occupancy data (0108 occupancy grid map).

Claim 34
 Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity,). Furthermore, Zeng teaches the machine learning module performing micro-doppler analysis for fast classification (0042 Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).
	See prior art rejection of claim 15 for obviousness and reasons to combine.

Claim 35
Levinson discloses wherein the system is part of a driver assist system identifying objects in approximately real time (0145 updated data representing semantic classifications, map data, route data (e.g., RNDF) or some combination thereof, in real-time, in near-real-time, or at some other interval of time (e.g., hourly or daily updates of data).).

Conclusion
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663